MALETZ, Judge,
dissenting:
In my view, the district court exceeded its discretion in declining to exercise jurisdiction.
There is no doubt that a district court has and may properly exercise mandamus jurisdiction under 28 U.S.C. § 1361 to entertain actions seeking class-wide injunctive relief from delays by the Secretary in providing the initial hearings for determination of cases arising under Titles II and XVI of the Social Security Act, 42 U.S.C. §§ 401-31 and 1381-83c. Sharpe v. Harris, 621 F.2d 530 (2d Cir. 1980); Barnett v. Califano, 580 F.2d 28 (2d Cir. 1978); White v. Mathews, 559 F.2d 852 (2d Cir. 1977), cert. denied, 435 U.S. 908, 98 S.Ct. 1458, 55 L.Ed.2d 500 (1978). It is quite true that Sharpe, Barnett and White were not cases seeking relief from post-remand delays by the Secretary, as is the case here. But I fail to see any meaningful distinction between a delay at the initial hearing stage as compared to one at the post-remand stage.
Moreover, an order providing for a general time limit for the holding of administrative hearings upon the remand of Title II and Title XVI claims can be readily structured so as to avoid any interference with the discretion of the individual remanding judge. Indeed, the regulations preliminarily approved by Judge Allen in Blankenship establish a general time limit to apply in all remanded cases, unless the remanding court orders otherwise. This approach, be it embodied in a court order or in a regulation, permits the remanding judge to set individual time limits as needed. Thus the district court here could have prescribed a general time limit for administrative hearings on remand, while leaving unfettered the broad discretion of the individual remanding judge to vary that limit depending on the circumstances of the particular case.
*846Such an order, however, would not be timely at this juncture. This is because the Secretary of HHS has, pursuant to the mandate of the Blankenship court, published proposed nationwide regulations prescribing, among other things, a time limit for administrative hearings on remand. Final publication of these regulations may well dispose of the precise issue before us.
Given these circumstances, no purpose would be served were the district court to order the Secretary to promulgate regulations as to time limits on remand since that process is well under way. Also, an order by the district court itself establishing time limits would run the risk of fixing local time limits at variance with those the Secretary is preparing to promulgate on a nationwide basis.
Thus, I believe the district court should have stayed the present action pending approval by the Blankenship court of HHS’ proposed regulations and their promulgation in final form. See, e. g., Landis v. North American Co., 299 U.S. 248, 254-56, 57 S.Ct. 163, 165-66, 81 L.Ed. 153 (1936); Taunton Gardens Co. v. Hills, 557 F.2d 877, 878-79 (1st Cir. 1977); Bernstein v. Universal Pictures, Inc., 517 F.2d 976, 982 (2d Cir. 1975); White Motor Corp. v. International U., U.A., A. & A.I.W., 491 F.2d 189 (2d Cir. 1974). In the event the final regulations fail to materialize or contain a time limit for hearings on remand that is claimed to be excessive, this case could then be considered by the district court on the merits.
I would vacate the order of dismissal and remand the case to the district court with directions to enter an appropriate stay.